Citation Nr: 1820485	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to low back disability.	


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for low back disability and left lower extremity radiculopathy.

In May 2010, the Veteran filed his notice of disagreement, was issued a statement of the case in May 2012, and in July 2012 perfected his appeal to the Board.

The Veteran was scheduled to testify at a Travel Board Hearing before a Veterans Law Judge on February 12, 2015.  However, in a January 2015 statement, the Veteran notified the Board that he would be unable to appear and asked that the Board adjudicate the case based on the evidence of record.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.

In October 2016, the Board remanded the claim for additional development, including to provide new VA examinations, and to secure VA treatment records.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current low back disability is related to his in-service low back symptoms.

2.  The evidence of record does not show that the Veteran has radiculopathy of the left lower extremity that is due to disease or injury in service or caused or aggravated by a service connected disability or disease.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an award of service connection for left lower extremity radiculopathy, to include as secondary to a low back disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2017.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination in February 2010 and an addendum opinion in November 2016.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

The Veteran contends that his lower back disability started in service while performing duties as a munitions maintenance specialist, and that he is still receiving treatment from the complications of his back problems.  He also asserts that his left lower extremity radiculopathy is secondary to his low back disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service connected disease or injury.  38 C.F.R. § 3.310.

November 1983 treatment records note that the Veteran complained of lower back pain on and off for about a year.  September 1985 treatment records indicate the Veteran was treated for lower back pain which radiated to his thighs, and was diagnosed with muscle spasms which may have been caused by heavy lifting.  

The Veteran's March 1992 medical history report upon discharge from service shows that the Veteran indicated that he did not suffer recurrent back pain.

July 2009 X-rays show narrowing of the L4-5 disc.  Medical treatment records from August 2009 show that the Veteran was treated for chronic lower back pain and indicate that there is minimal narrowing of the L4-L5 disc space.

The Veteran was afforded a VA examination in February 2010 wherein the Veteran complained of low back pain beginning in 1985 which has worsened in the last year.  The Veteran stated he worked in outside retail sales which may have caused his back pain to resurface.  He stated that the pain is in the central lower back with radiating pain occasionally shooting down the left leg to the calf.  The examiner found that there were no significant objective findings to support a diagnosis for a lower back condition, and no objective finding of radiculopathy.  The examiner stated that the incidental finding of minimal degenerative changes of the lumbar spine are consistent with the natural aging process and there is no medical documentation to support chronicity of condition or continuity of care.  The examiner opined that it is less likely as not that the claimed condition is the same or a result of the low back pain shown during active duty 25 years earlier.

A November 2016 disability benefits questionnaire indicated that the examiner found that the Veteran's lower back disability was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As such, the examiner found that the Veteran's left lower extremity radiculopathy is less likely than not directly related to service, or related to the acute symptoms that occurred in service but did not require treatment after the initial treatment period for the lower back.  The examiner stated that while the July 2009 x-rays noted mild degenerative changes of the lumbar spine, no other abnormal lumbar spine x-rays were found prior to 2009.  The examiner also noted that lumbar spine x-rays from February 2016 noted mild lower lumbar degenerative spondylosis.  The examiner stated that the Veteran's current lumbar spine mild degenerative spondylosis and degenerative disc disease are consistent with changes related to normal aging and the in-service reports of back pain were treated and resolved with no need for continued follow-up.  Additionally, the examiner noted that the treatment records did not indicate low back complaints, or complaints related to radiculopathy in the time period immediately following separation from the military.

The evidence noted in the examination reports establish that the Veteran has a current low back disability, to include arthritis.  Moreover, the Veteran's statements, consistent with the treatment records, establish that there was treatment for an in-service back injury. The dispositive issue is whether there is a nexus between the two.

As indicated above, the VA examiners did not address the Veteran's contentions of recurrent back pain, occurring regularly through the years since service, as noted on his Form 9 appeal, and as reported during his February 2010 examination.  Rather, the examination reports focused on a lack of evidence of a back disability at the time of the Veteran's discharge in 1992 and the fact that the Veteran did not seek treatment for a back disability until 2009.  Specifically, the February 2010 examination noted "no medical documentation to support chronicity of condition or continuity of care."  However, the lack of treatment is not dispositive if there is competent, credible evidence of symptoms during the relevant time period, as is the case here.  Thus, the opinions are inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Each of the medical opinions that have been provided is inadequate, and are thus afforded no probative weight.  In contrast, there are competent and credible lay evidence of back pain and other symptoms continuing since service.  In these circumstances, a remand for yet another medical opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The above analysis reflects that the evidence is at least evenly balanced as to whether the Veteran's current low back disability is related to his in-service low back injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a low back disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

Considering the evidence of record under the laws and regulations as set forth above, the Veteran is not entitled to service connection for radiculopathy.  In order for the Veteran's claim of service connection for radiculopathy to be granted either on a direct service connection basis, or as secondary to a service connected disability, the record would have to contain a diagnosis of radiculopathy.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1110 requires the existence of a present disability for VA compensation purposes).

 As discussed above, the Veteran's VA treatment records and VA examinations are negative for a diagnosis of radiculopathy.  The February 2010 VA examiner determined that there was no objective evidence of radiculopathy, and provided an explanation for his conclusion.  

Moreover, while the Veteran is competent to report his left lower extremity symptoms, the question of whether these symptoms are due to a disease or injury relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the nature of his left lower extremity symptoms are not competent.

A radiculopathy diagnosis is not otherwise shown by the evidence of record.  Thus, the preponderance of evidence is against a finding that the Veteran has had radiculopathy at any time during the course of his claim and appeal, and service connection for radiculopathy, to include as secondary to a low back disability, must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In reaching the above determination, the Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, the question of whether symptoms such as pain, tingling, or numbness could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal"). But see Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017, argued November 6, 2017; addressing this precise question).  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, to the extent that the Veteran has stated that he has had left lower extremity symptoms, the above evidence and analysis reflects that these symptoms are not due to disease or injury.  It follows that they are not due to disease or injury in service or to service connected disease or injury.
	
ORDER

Entitlement to service connection for lumbar spondylosis and degenerative changes is granted.

Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to low back disability, is denied.	



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


